Exhibit 10.41

 

THIRD AMENDMENT OF ESI 401(k) PLAN

 

This Third Amendment of the ESI 401(k) Plan is adopted by ITT Educational
Services, Inc.

 

Background

 

A.                                   Effective May 15, 1998, ITT Educational
Services, Inc. (“Employer”) amended and completed restated the ESI 401(k) Plan
(“Plan”).

 

B.                                     The Plan has been amended by the First
Amendment and a Second Amendment.

 

C.                                     The Employer wishes to amend the Plan
further.

 

Amendment

 

THEREFORE, the Plan is amended as follows:

 

1.                                       Effective March 19, 2004, Sections
5.3(a) and (b) are amended to read as follows:

 

(a)                                  Company contributions under Section 5.1
shall be made in cash.

 

(b)                                 Company contributions made in cash shall be
invested in accordance with Section 7.2.

 

2.                                       Effective March 19, 2004, Section 7.2
is amended to read as follows:

 

7.2                               Investment of Contributions.  Contributions
under the Plan made by or on behalf of a Member (or an Employee who made a
Rollover Contribution prior to meeting the eligibility requirements for
membership), including Matching Company Contributions made on behalf of a
Member, shall be invested, in multiples of 1%, in any one or more of the Funds
as designated by the Member (or Employee) pursuant to rules and procedures
established by the Committee, except that, effective March 19, 2004, new
contributions shall not be invested in the ESI Stock Fund.

 

3.                                       Effective March 19, 2004, Section 7.4
is amended to read as follows:

 

7.4                               Redistribution of Accounts Among the Funds.  A
Member or Deferred Member (or Beneficiary in the event of the death of a Member
or Deferred Member) may elect at any time to reallocate on any Valuation Date
all or part, in multiples of 1%, of his or her Pre-Tax Investment Account and
Matching Contribution Account and, if applicable, his or her Retirement
Contribution Account, After-Tax Investment Account, Rollover Account, and ESOP
Account, among the Funds, other than the ESI Stock Fund.  An Employee who has
made a Rollover Contribution prior to meeting the eligibility requirements for
membership may elect at any time to reallocate on any Valuation Date

 

--------------------------------------------------------------------------------


 

all or part, in multiples of 1%, of his or her Rollover Account among the Funds,
other than the ESI Stock Fund.  A Member, Deferred Member, Beneficiary, or
Employee may cause all or part of his or her Accounts that are invested in the
ESI Stock Fund to be transferred to another Fund, but he or she may not cause
any part of any Account to be transferred into the ESI Stock Fund on or after
March 19, 2004.  Reallocations made pursuant to this Section shall be made in
accordance with the administrative procedures and within the time limits
prescribed by the Committee and shall be effective as soon as practicable
thereafter.

 

5.                                       Effective March 19, 2004, Section 7.5
is deleted.

 

6.                                       Effective March 19, 2004, Section 7.8
is amended to read as follows:

 

7.8                               Responsibility for Investments.  Each Member,
Deferred Member, or Employee (or Beneficiary in the event of the death of a
Member, Deferred Member, or Employee) is solely responsible for the selection of
his or her investment options made pursuant to Section 7.2, 7.3, or 7.4.  The
Trustee, the Committee, the Company, and the officers, supervisors, and other
employees of the Company are not empowered to advise a Member, or Deferred
Member as to the manner in which his or her Accounts shall be invested.  The
fact that a Fund is available to Members or Deferred Members (or Employees who
have made a Rollover Contribution prior to meeting the eligibility requirements
for membership) for investment under the Plan shall not be construed as a
recommendation for investment in the Fund.

 

This Third Amendment of the ESI 401(k) Plan is executed on behalf of ITT
Educational Services, Inc. by its duly authorized officer this 19th day of
March, 2004.

 

 

ITT Educational Services, Inc.

 

 

 

By:

 

/s/ Nina F. Esbin

 

 

 

 

 

Nina F. Esbin

 

 

Printed

 

 

 

 

Senior Vice President, Human Resources

 

 

Title

 

 

Attest:

 

 

 

By:

 

/s/ Jenny Yonce

 

 

 

 

 

 

 

Jenny Yonce

 

 

Printed

 

 

 

 

 

 

 

MGR, Benefits & HRIS

 

 

Title

 

 

 

--------------------------------------------------------------------------------